Per Curiam.

We adopt the findings, conclusions, and recommendation of the board. “ ‘[W]hen an attorney engages in a course of conduct resulting in a finding that the attorney has violated DR 1-102(A)(4), the attorney will be actually suspended from the practice of law for an appropriate period of time.’ ” Cleveland Bar Assn. v. Knowlton (1998), 81 Ohio St.3d 76, 78, 689 N.E.2d 538, 539, quoting Disciplinary Counsel v. Fowerbaugh (1995), 74 Ohio St.3d 187, 190, 658 N.E.2d 237, 240. An indefinite suspension is the appropriate sanction here given respondent’s repeated misrepresentations, neglect of a legal matter, and failure to cooperate in the ensuing disciplinary investigation. See Warren Cty. Bar Assn. v. Lieser (1997), 79 Ohio St.3d 488, 490, 683 N.E.2d 1148, 1149. Respondent is hereby indefinitely suspended from the practice of law in Ohio, and any readmission is conditioned upon his making complete restitution to Pruchnowski. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.